Name: 2013/493/EU: Commission Implementing Decision of 30Ã September 2013 determining the third and last set of regions for the start of operations of the Visa Information System (VIS) (notified under document C(2013) 5914)
 Type: Decision_IMPL
 Subject Matter: information technology and data processing;  communications;  information and information processing;  cooperation policy;  international law;  economic geography
 Date Published: 2013-10-10

 10.10.2013 EN Official Journal of the European Union L 268/13 COMMISSION IMPLEMENTING DECISION of 30 September 2013 determining the third and last set of regions for the start of operations of the Visa Information System (VIS) (notified under document C(2013) 5914) (Only the Bulgarian, Croatian, Czech, Dutch, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish, Swedish texts are authentic) (2013/493/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 767/2008 of the European Parliament and of the Council of 9 July 2008 concerning the Visa Information System (VIS) and the exchange of data between Member States on short-stay visas (VIS Regulation) (1), and in particular Article 48(4) thereof, Whereas: (1) Article 48 of Regulation (EC) No 767/2008 provides for a progressive implementation of the VIS operations. The Commission in its Decision 2010/49/EC (2) and its Implementing Decision 2012/274/EU (3) determined respectively the first and second set of regions for the start of operations of the VIS. It is now necessary to determine the third and last set of regions where the data to be processed in the VIS, including photographs and fingerprint data, shall be collected and transmitted to the VIS for all visa applications in the region concerned. (2) Article 48(4) of Regulation (EC) No 767/2008 provides for the determination of the sequence of the regions for the VIS deployment based on the following criteria: the risk of irregular immigration, threats to the internal security of the Member States and the feasibility of collecting biometrics from all locations in the region concerned. (3) The Commission has made an assessment of the regions not covered by Decision 2010/49/EC and Implementing Decision 2012/274/EU in light of these three criteria taking into account, for the first criterion, elements such as the average visa refusal rates, the entry refusal rates and the rates of third country nationals detected as irregularly present in the territory of the Member States; for the second criterion, a threat assessment performed by Europol; and for the third criterion, the fact that some of the regions to be covered comprised third countries with vast territories or corresponding to very high numbers of visa applicants. (4) The starting date of the operations in each of the regions defined by the present Decision is to be determined by the Commission pursuant to Article 48(3) of Regulation (EC) No 767/2008. (5) Given that the VIS Regulation builds upon the Schengen acquis, Denmark notified the implementation of the VIS Regulation in its national law in accordance with Article 5 of the Protocol on the position of Denmarkannexed to the Treaty on European Union and to the Treaty establishing the European Community. Denmarkis therefore bound under international law to implement this Decision. (6) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdomdoes not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (4). The United Kingdom is therefore not bound by it or subject to its application. (7) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (5). Ireland is therefore not bound by it or subject to its application. (8) As regards Iceland and Norway, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis (6), which fall within the area referred to in Article 1, point B of Council Decision 1999/437/EC (7) on certain arrangements for the application of that Agreement. (9) As regards Switzerland, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (8), which fall within the area referred to in Article 1, point B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (9). (10) As regards Liechtenstein, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis, which fall within the area referred to in Article 1, point B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/350/EU (10). (11) As regards Cyprus, this Decision constitutes an act building upon, or otherwise related to, the Schengen acquis within the meaning of Article 3(2) of the 2003 Act of Accession. (12) As regards Bulgaria and Romania, this Decision constitutes an act building upon or otherwise related to the Schengen acquis within the meaning of Article 4(2) of the 2005 Act of Accession. (13) As regards Croatia, this Decision constitutes an act building upon, or otherwise related to, the Schengen acquis within the meaning of Article 4(2) of the 2011 Act of Accession, (14) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 51(1) of Regulation (EC) No 1987/2006 of the European Parliament and of the Council of 20 December 2006 on the establishment, operation and use of the second generation Schengen Information System (SIS II) (11), HAS ADOPTED THIS DECISION: Article 1 The regions where the collection and transmission of data to the Visa Information System (VIS) shall start, after the regions determined by Implementing Decision 2012/274/EU, according to Article 48(3) of Regulation (EC) No 767/2008, are the following:  The 12th region:  Costa Rica,  El Salvador,  Guatemala,  Honduras,  Nicaragua,  Panama.  The 13th region:  Canada,  Mexico,  United States.  The 14th region:  Antigua and Barbuda,  Bahamas,  Barbados,  Belize,  Cuba,  Dominica,  Dominican Republic,  Grenada,  Guyana,  Haiti,  Jamaica,  Saint Kitts and Nevis,  Saint Lucia,  Saint Vincent and the Grenadines,  Suriname,  Trinidad and Tobago.  The 15th region:  Australia,  Fiji,  Kiribati,  Marshall Islands,  Micronesia,  Nauru,  New Zealand,  Palau,  Papua New Guinea,  Samoa,  Solomon Islands,  Timor-Leste,  Tonga,  Tuvalu,  Vanuatu.  The 16th region:  Albania,  Bosnia and Herzegovina,  former Yugoslav Republic of Macedonia(FYROM),  Kosovo (12),  Montenegro,  Serbia,  Turkey.  The 17th region:  Armenia,  Azerbaijan,  Belarus,  Georgia,  Republic of Moldova,  Ukraine.  The 18th region: Russia.  The 19th region:  China,  Japan,  Mongolia,  North Korea,  South Korea,  Taiwan.  The 20th region:  Bangladesh,  Bhutan,  India,  Maldives,  Nepal,  Pakistan,  Sri-Lanka.  The 21st region:  Andorra,  Holy See,  Monaco,  San Marino.  The 22nd region:  Ireland,  United Kingdom.  The 23rd region:  Austria,  Belgium,  Bulgaria,  Croatia,  Cyprus,  Czech Republic,  Denmark,  Estonia,  Finland,  France,  Germany,  Greece,  Hungary,  Italy,  Iceland,  Latvia,  Liechtenstein,  Lithuania,  Luxembourg,  Malta,  the Netherlands,  Norway,  Poland,  Portugal,  Romania,  Slovakia,  Slovenia,  Spain,  Sweden,  Switzerland. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Republic of Croatia, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland and the Kingdom of Sweden. Done at Brussels, 30 September 2013. For the Commission Cecilia MALMSTRÃ M Member of the Commission (1) OJ L 218, 13.8.2008, p. 60. (2) OJ L 23, 27.1.2010, p. 62. (3) OJ L 134, 24.5.2012, p. 20. (4) OJ L 131, 1.6.2000, p. 43. (5) OJ L 64, 7.3.2002, p. 20. (6) OJ L 176, 10.7.1999, p. 36. (7) OJ L 176, 10.7.1999, p. 31. (8) OJ L 53, 27.2.2008, p. 52. (9) OJ L 53, 27.2.2008, p. 1. (10) OJ L 160, 18.6.2011, p. 19. (11) OJ L 381, 28.12.2006, p. 4. (12) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence.